— Order, Supreme Court, New York County, entered May 13, 1975, unanimously reversed, on the law, and the motion under CPLR 3211 (subd [a], par 1) is granted, and the complaint dismissed, without costs and without disbursements. Plaintiff, a candidate for a Ph.D., after twice failing the oral examinations, requested a third examination, and he was granted this opportunity despite the school policy of a maximum of two oral examinations, which normally would have been conclusive. (Matter of Lesser v Board of Educ. of City of N. Y., 18 AD2d 388.) On the third evaluation, the plaintiff’s work was again found unsatisfactory by two social scientists who met with him individually. It is the plaintiff’s contention that *779the conditions for the further evaluation were that the evaluators were to be from outside the university, and that there were to be three individual assessments. The documentary evidence does not support this claim. Concur —Stevens, P. J., Markewich, Kupferman, Capozzoli and Lane, JJ.